



AMENDMENT TO AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT
This AMENDMENT TO AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT (this
“Amendment”) is made and entered into as of March 31, 2020, by and among Par
Hawaii Refining, LLC f/k/a Hawaii Independent Energy, LLC (the “Company”), Par
Petroleum, LLC (the “Guarantor”) and J. Aron & Company LLC (“Aron”) (each
referred to individually as a “Party” and collectively, the “Parties”).
RECITALS
A.    The Company owns and operates a crude oil refinery and related assets
located in Kapolei, Hawaii (the “Refinery”) for the processing and refining of
crude oil and other feedstocks and the recovery therefrom of refined products.
B.    The Parties have entered into an Amended and Restated Supply and Offtake
Agreement, dated as of December 21, 2017 (as from time to time amended,
modified, supplemented, extended, renewed and/or restated, the “S&O Agreement”),
pursuant and subject to which Aron has agreed to supply crude oil to the Company
to be processed at the Refinery and purchase refined products from the Company
produced at the Refinery.
C.    The Parties have agreed to amend the S&O Agreement pursuant to the terms
set forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
SECTION 1    Definitions; Interpretation
Section 1.1    Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.
Section 1.2    Interpretation. The rules of construction set forth in Section
1.2 of the S&O Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2    Amendment
Section 2.1    Amendment to S&O Agreement. Upon the effectiveness of this
Amendment:
(a)    Section 1.1 of the S&O Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definitions:









--------------------------------------------------------------------------------




“Fifth Amendment Effective Date” means March 31, 2020.
“Government Accounts Assignment Condition” means the execution by the Company of
a Notice of Assignment and an Instrument of Assignment with respect to the
contract underlying such Government Account and any other agreements,
instruments and documents and the performance by the Company of all acts that
Aron may reasonably require to ensure compliance with the Assignment of Claims
Act (or any other similar state laws).
“Specified Government Accounts” means Accounts owing directly by DLA Energy to
the Company under a prime contract entered between DLA Energy and the Company.
(b)    Section 1.1 of the S&O Agreement is hereby amended by amending and
restated each of the following existing definitions:
“Government Accounts” means Accounts owing directly by any U.S. Governmental
Authority to the Company under a prime contract entered into between such U.S.
Governmental Authority and the Company.
(c)    Clause (x)(III) of the definition of “Eligible Receivables” in Section
1.1 of the S&O Agreement is hereby amended and restated in its entirety to read
as follows:
(III) as to which the Company shall not have executed a Notice of Assignment and
an Instrument of Assignment with respect to the contract underlying such
Government Account and any other agreements, instruments and documents and
performed all acts that Aron may reasonably require to ensure compliance with
the Assignment of Claims Act (or any other similar state laws) which may
include, without limitation, an acknowledgment or other reply from the relevant
Government Authority account debtor that it has accepted and will comply with
such notice or is otherwise reasonably satisfactory in substance to Aron (a
“Government Response”); provided, however, that the filing of such Notice of
Assignment and Instrument of Assignment with the applicable U.S. Governmental
Authority shall not occur until required pursuant to the Lien Documents;
provided however, that, notwithstanding the foregoing, with respect only to
Specified Government Accounts, the provisions of Section 11.9 shall have been
satisfied;
(d)    The definition of “Eligible Receivables” in Section 1.1 of the S&O
Agreement is hereby amended by adding a new clause (y) immediately after clause
(x) thereof to read as follows:
(y) the aggregate amount of Government Accounts owing by a single account debtor
does not constitute more than twenty-five percent (25%) of the sum of all
Eligible Receivables (but the portion of the Accounts not in excess of such
percentage shall be deemed Eligible Receivables) other than with respect to
Specified Government Accounts that constitute Eligible Receivables in accordance
with Section 11.9;
(e)    Article 11 of the S&O Agreement is hereby amended by adding at the end
thereof a new Section 11.9 to read as follows:


2


 

--------------------------------------------------------------------------------




11.9    Specified Government Accounts. From and after the Fifth Amendment
Effective Date, Specified Government Accounts shall constitute Eligible
Receivables so long as (i) the aggregate amount of such Specified Government
Accounts does not constitute more than forty percent (40%) of the sum of all
Eligible Receivables; and (ii) the Company shall in good faith and in a
commercially reasonable manner diligently pursue and endeavor to satisfy the
Government Accounts Assignment Condition and obtain a Government Response with
respect to such Specified Government Accounts; provided that if such Government
Accounts Assignment Condition has not been satisfied and such Government
Response has not been obtained, within twelve months following the Fifth
Amendment Effective Date, without limitation to the Company’s obligation under
clause (ii) above, Aron may thereafter, and at any time until such time as such
Government Accounts Assignment Condition has been satisfied and such Government
Response has been obtained, elect, in its sole discretion, that the
concentration limit set forth in clause (y) of the definition of “Eligible
Receivables” shall apply to such Specified Government Accounts.
Section 2.2    References Within S&O Agreement. Each reference in the S&O
Agreement to “this Agreement” and the words “hereof,” “hereto,” “herein,”
“hereunder,” or words of like import, and each reference in any other
Transaction Document to “the S&O Agreement” and the words “thereof,” “thereto,”
“therein,” “thereunder” or words of like import, in each case, shall mean and be
a reference to the S&O Agreement as heretofore amended and as amended by this
Amendment.
SECTION 3    Representations and Warranties
To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the S&O Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4    Reaffirmation
All of the terms and provisions of the S&O Agreement shall, as amended and
modified hereby, remain in full force and effect. Each of the Company and the
Guarantor hereby agrees that the amendments and modifications herein contained
shall in no manner affect (other than expressly provided herein) or impair the
Obligations or the Liens securing the payment and performance


3


 

--------------------------------------------------------------------------------




thereof. Each of the Company and the Guarantor hereby ratifies and confirms all
of its respective obligations and liabilities under the Transaction Documents to
which it is a party, as expressly modified herein, and the Guarantor ratifies
and confirms that such obligations and liabilities extend to and continue in
effect with respect to, and continue to guarantee the Obligations of the Company
under the Transaction Documents, as expressly modified herein.
SECTION 5    Miscellaneous
Section 5.1    S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future. For all purposes
of the S&O Agreement and the other Transaction Documents, this Amendment shall
constitute a “Transaction Document.”
Section 5.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 5.3    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.
Section 5.4    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
Section 5.5    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 5.6    Effectiveness; Counterparts. This Amendment shall be binding on
the Parties as of the date on which it has been fully executed by the Parties.
This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Section 5.7    Interpretation. This Amendment is the result of negotiations
between the Parties and has been reviewed by counsel to each of the Parties, and
is the product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




4


 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party hereto has caused this Amendment to be executed
by its duly authorized representative as of the date first above written.




J. ARON & COMPANY LLC


By:    /s/ Harsha Rajamani        
Name:    Harsha Rajamani        
Title:    Attorney in Fact        


PAR HAWAII REFINING, LLC


By:    /s/ William Monteleone    
Name:    William Monteleone        
Title:    Chief Financial Officer    


PAR PETROLEUM, LLC


By:    /s/ William Monteleone    
Name:    William Monteleone        
Title:    Chief Financial Officer    






5


 